Citation Nr: 1619721	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran had active military service from June 1999 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2013, the Board remanded the case for additional development and it now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, in the November 2013 remand, the Board noted that there was a wide discrepancy between findings noted at May 2009 and May 2010 VA examinations and in March 2009 and March 2010 statements from the Veteran's treating psychologist, M.R. Rich, Ph.D., at Christian Counseling Associates.  The Board determined that, given the discrepancies in the medical record (with no assessment accompanied by a fully adequate explanation of rationale or reflecting familiarity with the entire record), a contemporaneous examination to assess the current status of the Veteran's PTSD and reconcile the conflicting medical evidence was necessary.  Specifically, the examiner was directed to conduct a longitudinal review of the record and (to the degree possible) reconcile the discrepancies in the degree of psychiatric impairment found by VA examiners and the degree of such impairment described by Dr. Rich in the March 2009 and March 2010 statements.  She was further requested to specifically comment on the various GAF scores assigned and the findings regarding suicidal ideation, panic attacks, and impairment in memory and concentration.

Thereafter, the Veteran was afforded a VA examination in January 2014 at which time the examiner conducted a thorough examination that fully addressed the Veteran's social and occupational impairment at such time.  However, she indicated that "the VBMS records were absent for any reports or by Dr. Rich" and, while she addressed the GAF scores reported in Dr. Rich's March 2009 evaluation as such was reported by the Veteran in a statement, and at the two VA examinations, she did not comment on the remainder of the Board's inquiry as Dr. Rich's evaluations could not be located in the file.  

However, on review of the record, the Board finds that Dr. Rich's records were indeed in the Veteran's VBMS file, but were mislabeled.  That error has now been corrected and the records are clearly identified.  Therefore, a remand is necessary in order to obtain an addendum opinion that includes consideration of such evaluations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Additionally, in the November 2013 remand, the Board directed that outstanding records identified in Dr. Rich's March 2010 letter should be obtained.  While the Veteran was requested to identify or submit any private records in a February 2014 letter, she was not specifically directed to do so with regard to Dr. Rich's records.  Therefore, while on remand, another attempt should be made to obtain any outstanding treatment records from Dr. Rich. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, request all of the Veteran's evaluation and treatment records from Dr. Rich of the Christian Counseling Associates in Oklahoma City, Oklahoma.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

2.  After all outstanding records have been associated with the record, return the record to the January 2014 VA examiner.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the January 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After review of the record, to specifically include Dr. Rich's March 2009 and March 2010 statements, the examiner should conduct a longitudinal review of the record and (to the degree possible) reconcile the discrepancies in the degree of psychiatric impairment found by VA examiners and the degree of such impairment described by Dr. Rich in the March 2009 and March 2010 statements.  The examiner should also specifically comment on the various GAF scores assigned and the findings regarding suicidal ideation, panic attacks, and impairment in memory and concentration.

Any opinion expressed must be accompanied by a complete rationale.    

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

